CONTRIBUTION AGREEMENT

 

This CONTRIBUTION AGREEMENT (this “Agreement”) is entered into effective as of
July 4th, 2014 (the “Effective Date”), by and between Blue Fashion Corp., a
Nevada corporation (“Blue Fashion”) and Gimwork Project LP (“Contributor”).

 

RECITALS:

 

A. Contributor desires to contribute and assign all of its assets and
liabilities associated with its search technology software and online platform
(the “Business”) to Blue Fashion in return for common stock, par value $0.001
per share, of Blue Fashion (the “Common Stock”).

 

C.                                                Blue Fashion agrees to accept
such asset contribution and assume such liabilities of Contributor pursuant to
the terms of this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which the parties hereby acknowledge, the parties hereto agree as follows:

 

1.                                                   Contribution and Issuance
of Common Stock.

 

(a)                                                                           
As of the Effective Date, Contributor does hereby assign, transfer and deliver
to Blue Fashion all of Contributor’s right, title and interest in and to all
assets, both tangible and intangible, owned by Contributor prior the date
hereof, and all rights, privileges, duties and obligations of Contributor
associated with the Business (the “Assigned Assets and Assumed Liabilities”),
including, without limitation:

 

(i)                               all accounts, including, without limitation,
deposit accounts, investment accounts, all present and future rights of
Contributor to payment for services rendered, all accounts receivable, notes
receivable, contract rights, book debts, debentures, drafts and other
obligations or indebtedness owing to Contributor, no matter how they arise
(including, without limitation, any such obligation that might be characterized
as an account, contract right or general intangible under the UCC in effect in
any jurisdiction);

 

(ii)                              all inventory, including, without limitation,
all goods, merchandise and other personal property, now owned by the
Contributor;

 

(iii)                             all intellectual property, including, without
limitation, royalty rights, copyrights, trademarks and domain names;

 

(iv)                             all real property owned by Contributor;

 

(v)                     all contract rights, including without limitation, all
contracts associated with the Business;

 

(vi)                              all furniture, fixtures and equipment;

 

(vii)                            all of Contributor’s unsatisfied debts, claims,
commitments, suits, obligations, and other liabilities, (whether absolute,
accrued, asserted or unasserted, fixed, contingent or otherwise) arising out of
Contributor’s ownership of the Assigned Assets and from the operation of
Contributor’s Business or other activities of Contributor prior to the Effective
Date including, without limitation, contractual obligations (including lease
obligations), local, state and federal taxes, license fees, accrued and unpaid
costs of overhead, employment related liabilities (including wages and
liabilities related to employee benefit), liabilities that may arise from
adverse claims, disputes, proceedings, investigations or inquiries (asserted,
instituted or rendered, or otherwise existing or occurring, prior to, on or at
any time after, the Effective Date) arising out of Contributor’s ownership of
the Assigned Assets, from the operation of the Contributor’s Business or other
activities of Contributor prior to the Effective Date, accounts payable and
trade debts and commitments based on express or implied warranties, and any
taxes, fees, expenses, liabilities, debts or obligations of Contributor relating
to this Agreement; and

 

1

 

 



(viii)                          any costs and expenses incurred or to be
incurred in connection with the transfer and assumption of the same.

 

(b)                                                                           
Blue Fashion hereby accepts the assignment and assumption of the Assigned Assets
and Assumed Liabilities and agrees to assume and perform all agreements,
covenants and obligations required of Contributor thereunder.

 

(d) In consideration of the Assigned Assets and Assumed Liabilities, Blue
Fashion shall issue to Contributor One Hundred Thousand Shares (100,000) shares
of fully paid and non- assessable Common Stock.

 

2.                                                   Further Assurances. Each
party hereto agrees to execute, acknowledge, deliver, file, record and publish
such further instruments and documents and do all such further action things as
may be required by law, or as may be required to carry out the intent and
purpose of this Agreement.

 

3.                                                      Third Party Consents. If
and to the extent the assignment of any contract of Contributor requires third
party consent, Contributor agrees to use its best efforts to pursue and obtain
such consent as soon as practicable following the Effective Date.

 

4.                                                    Successors and Assigns.
This Agreement shall be binding upon the parties hereto and their respective
executors, administrators, successors and assigns, and shall inure to the
benefit of the parties hereto and, except as otherwise provided herein, their
respective executors, administrators, successors and assigns.

 

5.                                                    Venue; Governing Law. Each
of the parties hereto consents to the jurisdiction of any court in Clark County,
Nevada for any action arising out of matters relating to this Agreement. This
Agreement shall be interpreted, construed and governed by and in accordance with
the laws of the State of Nevada without regard to the conflicts of law
principles thereof.

 

6.                                                    Notices. All notices
required or permitted hereunder shall be sent in accordance with the provisions
and to the addresses maintained in the records of each party.

 

7.                                                     Waiver. No failure or
delay by either party in exercising any right hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise of any other right hereunder. Any agreement on the
part of a party hereto to any such extension or waiver shall be valid only if
set forth in an instrument in writing signed on behalf of such party.

 

8.                                                     Entire Agreement. This
Agreement (including any schedules and exhibits hereto) constitutes the entire
agreement, and supersedes all other prior agreements, understandings,
representations and warranties, both written and oral, among the parties hereto
with respect to the subject matter hereof.

 

9.                                                     Severability. The
provisions of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof. If any provision of this
Agreement, or the application thereof to any person or any circumstance is
determined by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable the remaining provisions hereof, shall, subject to the following
sentence, remain in full force and effect and shall in no way be affected,
impaired or invalidated thereby, so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party. Upon such determination that any provision or the application thereof
is invalid, illegal, void or unenforceable, the parties hereto shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the parties as closely as possible in a mutually acceptable manner so that the
transactions contemplated hereby are consummated as originally contemplated to
the fullest extent permitted by applicable law.

 

10.                                                    Amendment. This Agreement
may be changed only by an agreement in writing signed by the parties hereto.

 

11.                                                    Counterparts. This
Agreement may be executed in one or more counterparts and as so executed shall
constitute a single instrument.



 

[SIGNATURES TO FOLLOW]

 

2

 

 

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date set forth in the introductory paragraph hereof.

 

BLUE FASHION CORP. By: /s/ Authorized Signatory Name: Title: Chief Executive
Officer   Gimwork  Project LP By: /s/ Rasmus Refer Name: Rasmus Refer Title:
Owner   By: /s/ Michael Heiberg Name: Michael Heiberg Title: CEO and Owner

 



3

 

